EPITOMIZED OPINION
BY THE COURT:
Chute filed an affidavit in the common pleas court of Perry county stating that, he is the defendant in a case now pending in that court and that Hon. Thos. D. Price, judge of said court, is prejudiced against Chute and in favor of counsel for the State. The affidavit was filed with the clerk of courts of said county who notified the chief justice, but the latter refused to assign another judge to take the place of said Thos. D. Price. Chute seeks a writ of mandamus requiring the chief justice to assign another judge to preside. Held:
1. According to Sec. 3, Art. IV, of the Constitution of Ohio, the chief justice of the supreme court has power to pass upon the disqualification of any common pleas judge and may assign another judge to take the place of one so disqualified.
2. Construed with 2253-1 GC., 1687 GC. is found to mean that the chief justice shall give the question of disqualification of a judge a hearing, his. expenses in performing such duties being paid by the State.
3. The affidavit filed with the clerk of courts is not conclusive proof of the disqualification although Sec.' 1687 GC. construed alone might give rise to such a belief.